DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 is being considered by the examiner.
Drawings
The drawings were received on January 29, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “the feedthrough including a dielectric material, a plurality of first wirings having at least one of a monitor wiring or a power wiring, the plurality of the first wirings being configured to face the interior space, a second wiring being configured to face the interior space and configured to transmit the electrical signal, a plurality of third wirings formed in the first layer, the plurality of the third wirings being arranged along a side direction crossing the optical axis, the plurality of the third wirings being electrically connected to the plurality of the first wirings, a fourth wiring formed in the second layer, the fourth wiring being electrically connected to the second wiring and configured to transmit the electrical signal transmitted by the second wiring, a grounding wiring formed in either of the first layer or the second layer, and a plurality of first conductive cells formed in the third layer, the plurality of the first conductive cells being arranged along the side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama et al. (US Patent 11,012,042); Liu et al. (US Patent 10,928,600); Mii et al. (US Patent 10,727,953); Nakayama et al. (US Patent 10,484,121); Wang et al. (US Patent 9,853,414); Kawamura et al. (US 2015/0365176); Kubota et al. (US Patent 6,992,250) each of which are directly related to optical modules, including details related to their electrical wiring, however, none of which disclose the limitations of the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874